Supreme Court

                                                                   No. 2014-22-Appeal.
                                                                   (WC-12-0093)

             City National Bank et al.           :

                         v.                      :

            Main and West, LLC, et al.           :


                                          ORDER


       The plaintiff, City National Bank, appeals from the denial of its motion to issue an

execution on the judgment entered in its favor in Superior Court. This case came before the

Supreme Court at a session in conference pursuant to Article I, Rule 12A(3)(b) of the Supreme

Court Rules of Appellate Procedure. At this time, we proceed to decide this case without further

briefing and argument.

       This appeal is not properly before the Court. Under “[Article I,] Rule 4(a) [of the

Supreme Court Rules of Appellate Procedure], a notice of appeal must be filed ‘within twenty

(20) days of the date of the entry of the judgment.’” Iozzi v. City of Cranston, 52 A.3d 585, 588

(R.I. 2012) (quoting Rule 4(a)). “It is well settled that ‘the time specified in Rule 4(a) is

mandatory, and that once the prescribed time has passed there can be no review by way of

appeal.’”   Id. (quoting Wachovia Bank v. Hershberger, 911 A.2d 278, 279-80 (R.I. 2006)

(mem.)).

       Several months after judgment was entered in its favor in this case, the plaintiff filed a

motion to issue execution, which was denied by an order entered on August 2, 2013. The

plaintiff then filed a motion for reconsideration which was denied by an order entered on




                                              -1-
September 17, 2013. The plaintiff filed a notice of appeal on October 16, 2013. The plaintiff’s

appeal from the order denying its motion to issue execution is clearly untimely.

       Even if the appeal period were considered to begin running upon entry of the order

denying the plaintiff’s motion for reconsideration, the appeal would have been untimely.

Nevertheless, we again caution that motions to reconsider do not serve as a substitute for a

party’s failure to file a timely appeal. See Turacova v. DeThomas, 45 A.3d 509, 515 (R.I. 2012)

(citing Gray v. Stillman White Co., 522 A.2d 737, 740 (R.I. 1987)).

       Accordingly, the plaintiff’s appeal is denied and dismissed.



       Entered as an Order of this Court on this 5th day of November, 2014.



                                                     By Order,



                                                     _____________/s/__________________
                                                     Clerk




                                               -2-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      City National Bank et al. v. Main and West, LLC, et al.

CASE NO:            No. 2014-22-Appeal.
                    (WC-12-0093)

COURT:              Supreme Court

DATE ORDER FILED:   November 5, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Washington County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Kristin E. Rodgers

ATTORNEYS ON APPEAL:

                    For Plaintiff: Andrew Bilodeau, Esq.

                    For Defendant: John B. Ennis, Esq.